         Case 8:21-bk-10957-ES                      Doc 10 Filed 04/15/21 Entered 04/15/21 14:41:01                                    Desc
                                                     Main Document    Page 1 of 12

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 RON BENDER (SBN 143364)
 MONICA Y. KIM (SBN 180139)
 JULIET Y. OH (SBN 211414)
 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 10250 Constellation Boulevard, Suite 1700
 Los Angeles, California 90067
 Tel: (310) 229-1234; Fax: (310) 229-1244
 Email: RB@LNBYB.com, MYK@LNBYB.COM;
 JYO@LNBYB.com

      Individual appearing without attorney
      Attorney for: Debtors

                                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - Santa Ana Division                                     DIVISION

 In re: PLAMEX INVESTMENT, LLC,                                                LEAD CASE NO.: 8:21-bk-10958-ES
        a Delaware limited liability company,
                                                                               CHAPTER: 11
                                                                Debtor(s)
 ---------------------------------------------------------------------------   JOINTLY ADMINISTERED WITH:
 In re: 3100 E. IMPERIAL INVESTMENT, LLC,                                      CASE NO.: 8:21-bk-10957-ES
         a Delaware limited liability company
                                                                               CASE NO.:
                                                                               CASE NO.:

                                       Debtor(s)                               CASE NO.:
 _____________________________________________                                 CASE NO.:
                                                                                 See attached for additional Case Numbers


     Affects All Debtors

     Affects                                                                        NOTICE OF JOINT ADMINISTRATION
                                                                                     OF CASES AND REQUIREMENTS
     Affects
                                                                                        FOR FILING DOCUMENTS
     Affects
                                                                                                      [LBR 1015-1]
     Affects

     See attached for additional Debtors

                                                               Debtor(s)                           [No Hearing Required]


TO: THE U.S. TRUSTEE AND ALL PARTIES IN THESE JOINTLY ADMINISTERED CASES: An order was entered on
(date) 04/15/2021     granting a motion to approve joint administration of cases pursuant to FRBP 1015 and LBR 1015-1,
under the lead case indicated in the caption of this notice.
1. Required Caption on Documents – All documents filed must contain a caption in substantially the same format and
   content as the caption of this notice.

2. Debtors Affected by a Filed Document – All documents filed must indicate, by checking appropriate boxes, the
   debtor or debtors affected by the filed document.

               This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                        Page 1                  F 1015-1.1.NOTICE.JOINT.ADMINISTRATION
        Case 8:21-bk-10957-ES                  Doc 10 Filed 04/15/21 Entered 04/15/21 14:41:01                                      Desc
                                                Main Document    Page 2 of 12

3. Filing Documents on Main Case Docket – Unless indicated below in paragraph 4, all documents must be filed on
   the docket of the lead case indicated on the caption of this notice.

4. Filing Proof of Claims on Docket of Individual Case – Notwithstanding joint administration of these cases,
   creditors must file their respective proofs of claim as to the specific affected and applicable debtor using the case
   number and claim register for the specific affected and applicable debtor.

5. Parties to File a Request to be Added to Courtesy NEF – To facilitate notice and service of documents via Notice
   of Electronic Filing, all parties who previously electronically filed documents only in cases other than the lead case
   must promptly file in the lead case a Request to be Added to Courtesy Notice of Electronic Filings, using the court-
   approved form.

6. Other:




    Date: 04/15/2021                                                     By: /s/ Juliet Y. Oh
                                                                                  Signature




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                  Page 2                     F 1015-1.1.NOTICE.JOINT.ADMINISTRATION
Case 8:21-bk-10957-ES                Doc 10 Filed 04/15/21 Entered 04/15/21 14:41:01                                      Desc
                                      Main Document    Page 3 of 12
                                   PROOF OF SERVICE OF DOCUMENT
 1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 2
     A true and correct copy of the foregoing document entitled NOTICE OF JOINT ADMINISTRATION OF
 3   CASES AND REQUIREMENTS FOR FILING DOCUMENTS will be served or was served (a) on the
     judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
 4   below:

 5   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 6   hyperlink to the document. On April 15, 2021, I checked the CM/ECF docket for this bankruptcy case or
     adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
 7   receive NEF transmission at the email addresses stated below:

 8       •     Ron Bender rb@lnbyb.com
         •     Nancy S Goldenberg nancy.goldenberg@usdoj.gov
 9       •     Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
         •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
10       •     Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
         •     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
11
12   2. SERVED BY UNITED STATES MAIL: On April 15, 2021, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
13   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
14
15                                                                                    Service List continued on attached page
16
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
17   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on April 15, 2021, I served the following persons and/or entities by personal delivery, overnight mail
18   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
19   mail to, the judge will be completed no later than 24 hours after the document is filed.

20   None.

21   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
22
      April 15, 2021                    Stephanie Reichert                              /s/ Stephanie Reichert
23    Date                              Type Name                                       Signature

24
25
26
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
                Case 8:21-bk-10957-ES   Doc 10 Filed 04/15/21 Entered 04/15/21 14:41:01 Desc
Label Matrix for local noticing         Plamex
                                         Main Investment,
                                               Document   LLC Page 4 of 12 Santa Ana Division
0973-8                                  6988 Beach Blvd                       411 West Fourth Street, Suite 2030,
Case 8:21-bk-10958-ES                   Suite B-215                           Santa Ana, CA 92701-4500
Central District of California          Buena Park, CA 90621-6822
Santa Ana
Thu Apr 15 14:09:46 PDT 2021
333 Fashion                             99 Cent Store & Up                    A & S Fashion
24641 Maple Ln                          1251 S. Montebello Blvd               3100 E. Imperial Hwy
Harbor City, CA 90710-4552              Montebello, CA 90640-6447             Lynwood, CA 90262-3202



A Fashion Plus                          Abigai Pacheco, Irina Rossi, et al.   Airbrush Nation
20415 Berendo Ave                       3100 E. Imperial Hwy, Unit J11        1004 N Pointsettia Ave APT D
Torrance, CA 90502-1504                 Lynwood, CA 90262-3202                Compton, CA 90221-2164



Aldo’s Key Shop                         Alicia Vera Murillo                   All City Footwear
3100 E Imperial Hwy #1323               3100 E Imperial Hwy VCT17             4035 Santa Anita LN
Lynwood, CA 90262-3202                  Lynwood, CA 90262-3202                Yorba Linda, CA 92886



Angel’s Bridal                          Angelica Fernandez Alvarez            Antonio de la Cruz, an individual
3100 E Imperial Hwy                     13800 Parkcenter Ln                   11175 Lynden Street
Lynwood, CA 90262-3202                  Tustin, CA 92782-8502                 Lynwood, CA 90262-2918



Arlene’s Fashions                       Art Craft & Religious                 Art Nails
3100 E. Imperial Hwy B31005             3100 E Imperial Hwy VCT09             3100 E. Imperial Hwy Unit L9
Lynwood, CA 90262-3202                  Lynwood, CA 90262-3202                Lynwood, CA 90262-3202



Autofin USA                             Ave Beauty Supply                     Azteca Jewelry
3180 E. Imperial Hwy. #G                4020 Court Land Street                3100 E Imperial Hwy Unit E1
Lynwood, CA 90262-3215                  Lynwood, CA 90262                     Lynwood, CA 90262-3202



BM Classic Portaits                     BW Sports & Hobbies                   Beauty Zone
68 Pomona Ave                           14015 Camino Del Oro                  7526 Brookmill Rd.
Long Beach, CA 90803-3425               Riverside, CA 92508-2440              Downey, CA 90241-4636



Bebe Craft                              Better & Best Building Service Inc.   Big Discount
8901 Calden Ave, APT#405                1833 Avenida San Lorenzo              3100 East Imperial Highway
South Gate, CA 90280-2678               Fullerton, CA 92833-1821              Lynwood, CA 90262-3202



Bioncos La Huerta                       Birreria Jalisco                      Blanca Martinez
8557 Orange Street                      3180 E. Imperial Hwy A2D              3100 E Imperial Hwy VKIO25
Downey, CA 90242-3644                   Lynwood, CA 90262-3228                Lynwood, CA 90262-3202
                Case 8:21-bk-10957-ES   Doc 10 Filed 04/15/21 Entered 04/15/21 14:41:01          Desc
Boom Boom Sounds                        Boost
                                         MainMobile
                                               Document   Page 5 of 12     Bubbles Apparel
8827 Mel Dar Ave                        3100 E. Imperial Hwy, Unit B3-1002   2839 Sycamore Avenue
Downey, CA 90240-2315                   Lynwood, CA 90262-3202               La Crescenta, CA 91214-3920



CWCapital Asset Management              Candle Light Bakery                  Capital Cap & Embroidery
900 19th Street NW, 8th Floor           3150 E. Imperial Hwy, Ste 102        1621 South Highland Avenue #K
Attn: Ariel Levin/Jake Hamel            Lynwood, CA 90262-3226               Fullerton, CA 92832-3547
Washington, DC 20006-2127


Carrera Consessions                     Casa Colima                          Cell Mart
3100 E Imperial Hwy                     3200 Mulford Ave, Unit 202           1122 Teri Avenue
Lynwood, CA 90262-3202                  Lynwood, CA 90262-3227               Torrance, CA 90503-5123



(p)JPMORGAN CHASE BANK N A              Chin Shoes                           Come Again
BANKRUPTCY MAIL INTAKE TEAM             20019 Gridley Rd                     3307 Burton Ave
700 KANSAS LANE FLOOR 01                Cerritos, CA 90703-6724              Lynwood, CA 90262-4815
MONROE LA 71203-4774


DF Wireless                             Delicias Oaxaquenas                  Diana Michel
3200 Mulford Ave. #103                  3100 E. Imperial Hwy B11312          3100 E. Imperial Hwy Unit H8
Lynwood, CA 90262-3227                  Lynwood, CA 90262-3202               Lynwood, CA 90262-3202



Diana Roman                             Diana Yunhi Kim                      Diz N Dat
3286 Burton Ave, APT A                  1705 Downs Dr                        2905 Claredon Avenue, Apt. E
Lynwood, CA 90262-4843                  Odessa, FL 33556                     Huntington Park, CA 90255-4461



(p)DOLEX DOLLAR EXPRESS INC             Domino’s Pizza                       Dulce Vida
ATTN LAYBAA HERNANDEZ                   15198 Downey Ave                     16031 Pioneer Blvd., Apt. H-6
701 HIGHLANDER BLVD                     Paramount, CA 90723-4594             Norwalk, CA 90650-7131
STE 300
ARLINGTON TX 76015-4340

El Azul Jewelry                         El Pollo Real                        Elizabeth Adame
Plaza Mexico Unit #P4Q5                 3100 E. Imperial Hwy, Unit 3009      3307 Burton Ave
3100 E. Imperial Hwy                    Lynwood, CA 90262-3202               Lynwood, CA 90262-4815
Lynwood, CA 90262-3202


Enciso Realty                           Enrika Ochoa                         Epax Systems, Inc.
249 S. Occidental Blvd #315             3100 E Imperial Hwy Unit D7          14641 Arminta Street
Los Angeles, CA 90057-1252              Lynwood, CA 90262-3202               Panorama City, CA 91402-5901



F4 Jewelry                              Family Acupuncture & Herb Clinic     Fancy Jewelry
3100 E Imperial Hwy Unit F4             3150 E. Imperial Hwy B8-206          1512 Amherst Ave Suite 206
Lynwood, CA 90262-3202                  Lynwood, CA 90262-3223               Los Angeles, CA 90025-3665
                Case 8:21-bk-10957-ES   Doc 10 Filed 04/15/21 Entered 04/15/21 14:41:01 Desc
Farmacia Natural                        Farmacia Natural
                                         Main Document    Page 6 of 12     Farmacia Naturista Mexicana
20323 Dorothy Street                    3100 E Imperial Hwy Unit S9             3100 E Imperial Hwy Unit E2
Santa Clarita, CA 91350-3692            Lynwood, CA 90262-3202                  Lynwood, CA 90262-3202



Farmers Insurance Agency                Faro Optometry                          Fashion Qrew
3150 E. Imperial Hwy, #113              27381 Glenwood Drive                    1324 E. Washington Blvd
Lynwood, CA 90262-3226                  Mission Viejo, CA 92692-5004            Los Angeles, CA 90021-3038



Fashion Time                            First Aid Urgent Care                   Flor Paredes
3100 E. Imperial Hwy Unit J2J3          7204 Foothill Boulevard                 11436 Peach St
Lynwood, CA 90262-3202                  Tujunga, CA 91042-2719                  Lynwood, CA 90262-4245



Flores Bautista Gloria O.               GTO Security                            Global Jewelry
1433 Kingsmill Ave                      2202 S Figueroa Street, Suite 134       8247 Haseltime
Rowland Heights, CA 91748-2308          Los Angeles, CA 90007-2049              Buena Park, CA 90621-1328



Gloria Flores                           Grainger                                Grupo Concordia LA
1433 Kingsmill Avenue                   1050 W. Walnut Street                   5919 San Miguel Road
Rowland Heights, CA 91748-2308          Compton, CA 90220-5112                  Bonita, CA 91902-2923



Grupo Pakar LLC                         Guillermo CamberosPreciado              Han’s Toy
9595 Six Pines Drive Suite 8210         307 E. Jefferson Blvd Suite 328         3100 E Imperial Hwy
The Woodlands, TX 77380-1642            Los Angeles, CA 90011-2334              Lynwood, CA 90262-3202



Happy Chinese                           Happy Land                              Happy Rice
3100 East Imperial Highway              6732 Los Verdes Dr. #3                  3100 E. Imperial Hwy #3008
Lynwood, CA 90262-3202                  Rancho Palos Verdes, CA 90275-5518      Lynwood, CA 90262-3202



Hermandad Mexicana Legal Centers        Hip Hop Zone                            Hoon Ko
210 W. Adams Blvd                       3100 E. Imperial Hwy #1009              1621 S. Highland Ave Apt K
Los Angeles, CA 90007-2653              Lynwood, CA 90262-3202                  Fullerton, CA 92832-3547



Inti Arts & Craft                       Ivette By Mitzy                         JPL Event Enterprise LLC
3100 E Imperial Hwy                     2633 McKinney Ave Ste 130-363           1238 South Beach Blvd
Lynwood, CA 90262-3202                  Dallas, TX 75204-2581                   Anaheim, CA 92804-4828



Jang’s Men’s Fashion                    Jesus Garcia                            Jesus Garcia
3100 E. Imperial Hwy                    11145 Bellinger Street                  11145 Bellinser
Lynwood, CA 90262-3202                  Lynwood, CA 90262-2464                  Lynwood, CA 90262-2464
                Case 8:21-bk-10957-ES   Doc 10 Filed 04/15/21 Entered 04/15/21 14:41:01          Desc
Jewelry and Beauty Inc                  Jimmy
                                         MainChoi
                                               Document   Page 7 of 12     Jong R Jang
5500 Torrance Blvd, C132                3100 East Imperial Highway           3100 E Imperial Hwy
Torrance, CA 90503-4076                 Lynwood, CA 90262-3202               Lynwood, CA 90262-3202



Jose Alan Sandoval                      Jose Alan Sandoval Iniguez           Jose Alan Sandoval-Iniquez
15137 San Jose Ave                      15137 San Jose Ave                   15137 San Jose Ave
PARAMOUNT, CA 90723-3722                PARAMOUNT, CA 90723-3722             Paramount, CA 90723-3722



Jose Gutierrez-Torres                   Joy Sports Wear                      Kat’s Lingerie
15137 San Jose Ave                      3100 E. Imperial Hwy Unit F5         1735 Lincoln Ave #40
Paramount, CA 90723-3722                Lynwood, CA 90262-3202               Torrance, CA 90501-4726



Kid’s Love                              Kiddie World                         Kiddie World II
1413 Lomita Blvd Suite 3                1936 Delmesa Ave                     1936 Delmesa Ave
Harbor City, CA 90710-5415              Hacienda Heights, CA 91745-4222      Hacienda Heights, CA 91745-4222



Kone Inc.                               L’ Dorado Jewelry                    LA Michoacana
1821 Tyburn Street                      3100 E Imperial Hwy Unit D6          2506 W. Adams
Glendale, CA 91204-2922                 Lynwood, CA 90262-3202               Santa Ana, CA 92704-5547



La Casa De La Novia                     La Parisina                          Leticia Torres
11641 State St                          9728 Brookgreen Rd                   3796 Millstone Court
Lynwood, CA 90262-4124                  Downey, CA 90240-2505                Pomona, CA 91766-4679



Libreria Libertadores, LLC              LimNexus LLP                         Lizette M. Cortez
3351 Marine Ave APT 42                  707 Wilshire Boulevard, 46th Floor   12852 Lakewood Blvd, Apt 1
Gardena, CA 90249-3946                  Los Angeles, CA 90017-3612           Downey, CA 90242-4639



Lucky Gold                              Luis Fernando Alcantar-Rojo          Lynwood Alteration
3100 East Imperial Highway, Unit I7     10111 State Street                   3100 East Imperial Highway
Lynwood, CA 90262-3202                  Lynwood, CA 90262-1545               Lynwood, CA 90262-3202



Lynwood Auto Accessories                Lynwood United Medical               MG Colombian Boutique
3100 East Imperial Highway              3150 E. Imperial Hwy., Ste. 203      9728 Brookgreen Rd
Lynwood, CA 90262-3202                  Lynwood, CA 90262-3226               Downey, CA 90240-2505



Mago’s Acupuncture                      Marci Pizza                          Marco Antonio Juarez Cruz
3100 E. Imperial Hwy Unit B5            3100 East Imperial Highway           11166 Penn St
Lynwood, CA 90262-3202                  Lynwood, CA 90262-3202               Lynwood, CA 90262-2423
                Case 8:21-bk-10957-ES   Doc 10 Filed 04/15/21 Entered 04/15/21 14:41:01 Desc
Maria Luisa Rojo Alvarez                Mariscos El Rey
                                         Main Document    Page 8 of 12     Mariscos Rio Balsas
10960 Duncan Avenue                     3100 E. Imperial Hwy Ste. #3002       3100 E Imperial Hwy Unit Q11
Lynwood, CA 90262-3047                  Lynwood, CA 90262-3202                Lynwood, CA 90262-3202



Marquez Trading                         Marshmallow                           Mauro Valdez Sandoval
3100 E. Imperial Hwy Ste#1301           1413 Lomita Blvd Suite 3              1623 E. 117 Place
Lynwood, CA 90262-3202                  Harbor City, CA 90710-5415            Los Angeles, CA 90059-2513



Mean Chix, Inc. - Hot Chix              Mike Kim / T-Mobile                   Milbes Men’s Wear
772 N. Van Ness Avenue Apt 6            3100 E. Imperial Hwy, Unit #B2-1203   3100 E. Imperial Hwy Unit O234
Los Angeles, CA 90038-3128              Lynwood, CA 90262-3202                Lynwood, CA 90262-3202



Militar’s Cut Unisex                    MoMo Trading                          Mr. Hammer Shoes
6037 Priory St                          3100 E Imperial Hwy                   3100 E. Imperial Hwy, Unit P10B
Bell Gardens, CA 90201-4744             Lynwood, CA 90262-3202                Lynwood, CA 90262-3202



Mundo de Artesanias                     Muzak                                 Natixis, New York Branch
3100 E Imperial Hwy VKIO24              3318 Lakemont Blvd.                   1251 Avenue of the Americas
Lynwood, CA 90262-3202                  Fort Mill, SC 29708-8309              New York, NY 10020-1104



New Trends Clothing, Inc.               North American Amusements             Nueva Vision Optical
6602 Gifford Ave                        1502 Foothill Blvd                    3100 E. Imperial Hwy #1109
Bell, CA 90201-2406                     Suite 103 PMB 218                     Lynwood, CA 90262-3202
                                        La Verne, CA 91750-3439


Officenet, Inc.                         One Hour Photo                        Pang Pang Donuts
10410 Pioneer Blvd Suite 2              3100 East Imperial Highway            3100 East Imperial Highway
Santa Fe Springs, CA 90670-8222         Lynwood, CA 90262-3202                Lynwood, CA 90262-3202



Perfecto Nails                          Perfumes and Hair Products            Perkins Coie LLP
3100 East Imperial Highway              3150 E. Imperial Hwy #101             1888 Century Park East, Suite 1700
Lynwood, CA 90262-3202                  Lynwood, CA 90262-3226                Attn: Mark Birnbaum
                                                                              Los Angeles, CA 90067-1721


Perkins Coie LLP                        Pho VNK                               Pink Melon
2901 N. Central Ave., Suite 2000        3180 E. Imperial Hwy, Suite C         22920 Entoril Dr. Suite 1
Attn: Liana W. Spendlove                Lynwood, CA 90262-3215                Diamond Bar, CA 91765-5409
Phoenix, AZ 85012-2740


Pinky’s Threading                       Pkim, Inc.                            Planet Fitness
3100 E. Imperial Hwy #1107              4540 Campus Drive, Suite 123          125 E. Elm Street, Suite 300
Lynwood, CA 90262-3202                  Newport Beach, CA 92660-1815          Conshohocken, PA 19428-4150
                Case 8:21-bk-10957-ES   Doc 10 Filed 04/15/21 Entered 04/15/21 14:41:01           Desc
Point Exterminators Inc.                Pretzeria
                                         Main Document    Page 9 of 12     Primo’s Pet Shop
1612 Arlington Avenue                   3961 Via Marisol APT#318              4221 Shirley Ave
Los Angeles, CA 90019-6219              Los Angeles, CA 90042-4973            Lynwood, CA 90262-2939



Pro Sports                              Professional Documents, Inc.          Progreso Financiero
18529 Stonegate Ln                      3150 E. Imperial Hwy B8107            2 Circle Star Way
Rowland Heights, CA 91748-5157          Lynwood, CA 90262-3223                San Carlos, CA 94070-6200



Rachel’s Secret                         Rainbow Beauty                        Ray’s Fashion
10609 Newville Avenue                   525 N Gilbert St # 62                 3100 East Imperial Highway
Downey, CA 90241-3044                   Anaheim, CA 92801-5027                Lynwood, CA 90262-3202



Real De Oaxaca                          Ricardo Gonzalez                      Rinconcito Poblano
11215 Long Beach Blvd #1010             8616 S Main Street                    3100 E. Imperial Hwy B13007
Lynwood, CA 90262-4293                  Los Angeles, CA 90003-3402            Lynwood, CA 90262-3202



Robert’s Fashion                        Roberto Navarro                       Rosarios y Pulseras Estilo Sinaloa
3100 E Imperial Hwy Unit D4             2729 NEBRASKA AVE APT#C               2731 Nebraska Ave Apt C
Lynwood, CA 90262-3202                  SOUTH GATE, CA 90280-4065             South Gate, CA 90280-4068



Rosy’s Beauty Salon                     S.M. Foot Wear                        Sang Gyu Shin
3150 E. Imperial Hwy B8110 & 111        3100 E. Imperial Hwy Unit H5H6        10972 Golden Rod St
Lynwood, CA 90262-3223                  Lynwood, CA 90262-3202                Redlands, CA 92373-4249



Say Cheese Photo                        Shoes 4 Less                          Snow Factory
3100 E. Imperial Hwy #B2-1104           3117 Rimrock Cic                      3580 WILSHIRE BLVD STE 1655
Lynwood, CA 90262-3202                  Fullerton, CA 92833-5525              Los Angeles, CA 90010-2519



Southern California Edison              Spacetel LA Inc. - Cricket Wireless   Sport Time
2244 Walnut Grove Avenue                3100 E. Imperial Hwy, Unit B2-1103    8571 Cedar St
Rosemead, CA 91770-3714                 Lynwood, CA 90262-3202                Bellflower, CA 90706-6301



Sri Eyebrow Threading and Nails         Stacy Han                             Star Buffet Lynwood
11225 Long Beach Blvd #202              9475 Rosemarie Ct                     11383 Long Beach Blvd
Lynwood, CA 90262-4287                  Cypress, CA 90630-2858                Lynwood, CA 90262-3300



Stephanie’s Lingerie                    Street Cellular                       Sun Hye Chung
2941 Wisconsin Ave                      11282 Streamfield Center              4115 W 182nd St., Suite 14
South Gate, CA 90280-5646               Riverside, CA 92505-5713              Torrance, CA 90504-4728
                Case 8:21-bk-10957-ES   Doc 10 Filed 04/15/21 Entered 04/15/21 14:41:01         Desc
Sun Pac Containers                      Sung Ryong
                                        Main       Lee
                                               Document  Page 10 of 12     Sunny Fashion
23222 Olive Avenue                      4033 Santa Anita Ln                 3185 Wilshire Blvd Suite 281
Lake Forest, CA 92630-5330              Yorba Linda, CA 92886-7013          Los Angeles, CA 90010-1248



Super Image Factory                     Sweet Stone Jewelry                 TJ Nails Spa
3100 E. Imperial Hwy Ste #1321          135 Islington                       11337 Long Beach Blvd
Lynwood, CA 90262-3202                  Irvine, CA 92620-1227               Lynwood, CA 90262-3300



TS Discount                             TacoTento                           Tacos Don Luis
7860 Paramount BL, J-39                 3100 E. Imperial Hwy, Unit P10B     3981 Le Sage St.
Pico Rivera, CA 90660-4311              Lynwood, CA 90262-3202              Lynwood, CA 90262-2823



Tamales                                 Tesoro Jewelry                      The Kickin’ Crab
3100 E. Imperial Hwy Unit 1310          315 Wild Ginger                     3170 Imperial Hwy B4B102
Lynwood, CA 90262-3202                  Yorba Linda, CA                     Lynwood, CA 90262-3200



The Lynwood Redevelopment Agency        Top Fashion                         Top Fashion
11330 Bullis Road                       3100 E Imperial Hwy Unit E3         3100 E. Imperial Hwy Unit H7I6
Lynwood, CA 90262-3662                  Lynwood, CA 90262-3202              Lynwood, CA 90262-3202



Torres Enterprise Corp.                 Tortas Ahogadas                     Twin Scoop Ice Cream
426 N Main Street                       3100 Imperial Hwy, Ste B1-3001      1410 S Dwight Ave
Elkhart, IN 46516-3032                  Lynwood, CA 90262-3202              Compton, CA 90220-4548



U.S. Trustee - Santa Ana                Una Mexicana Que Fruta Vendia       United States Trustee (SA)
411 West Fourth Street                  7123 Rio Flora Place                411 W Fourth St., Suite 7160
Suite 9041                              Downey, CA 90241-2028               Santa Ana, CA 92701-4500
Santa Ana, CA 92701-8000


Usama Awadallah                         Vergara Insurance Service, Inc.     Veronica’s Insurance
5832 Newman Street                      3100 East Imperial Hwy Unit U6      290 W. Orange Show Rd Suite 100
Cypress, CA 90630-3323                  Lynwood, CA 90262-3202              San Bernardino, CA 92408-3345



Victoria                                Virginia Jovel                      Vivian’s Bakery
3100 East Imperial Highway              13257 Deming Street                 3100 East Imperial Highway
Lynwood, CA 90262-3202                  Downey, CA 90242-5255               Lynwood, CA 90262-3202



Waste Resources, Inc.                   Wateria                             Wedding Chapel
23 Corporate Plaza Drive, Suite 247     3100 E. Imperial Hwy B2/1209        3150 E. Imperial Hwy B8106
Newport Beach, CA 92660-7934            Lynwood, CA 90262-3202              Lynwood, CA 90262-3226
                Case 8:21-bk-10957-ES   Doc 10 Filed 04/15/21 Entered 04/15/21 14:41:01        Desc
Wells Fargo Bank, N.A., as Trustee      Wesco Specialist,
                                        Main   Document   Inc. Page 11 of 12 X-Phone
Morgan Stanley Cap I Trust 2016-UBS     1031 Lime Tree Place               4960 Adriano Drive
9062 Old Annapolis Road                 Fullerton, CA 92833-4786           Cypress, CA 90630-3524
Columbia, MD 21045-2479


Yogurt de Armo                          Yogurtland                         Yon Kyung Choi dba Lucky Accessorie
3100 E. Imperial Hwy, Unit #B31003      11215 Long Beach Blvd. #1007       3100 E. Imperial Hwy., Unit F1
Lynwood, CA 90262-3202                  Lynwood, CA 90262-4293             Lynwood, CA 90262-3202



Yoshiharu Ramen Express                 Young Electric Sign Company
15476 Canon Lane                        6725 W Chicago Street
Chino Hills, CA 91709-5240              Chandler, AZ 85226-3335
                Case 8:21-bk-10957-ES   Doc 10 Filed 04/15/21 Entered 04/15/21 14:41:01           Desc
                                        Main Document    Page 12 of 12




                                        Quarry Head 2017-1 Grantor Trust      Quarry Head 2017-1 Grantor Trust
                                        c/o Waterfall Asset Management, LLC   c/o Waterfall Asset Management, LLC
                                        1140 Ave. of the Americas, 7th Fl.    1251 Ave. of the Americas, 50th Fl.
                                        New York, NY 10036-5803               New York, NY 10020-1122


                                                                              c/o CWCapital Investments LLC
                                                                              7501 Wisconsin Ave., Suite 500 West
                                                                              Attn: Chris McCormack
                                                                              Bethesda, MD 20814-6581


c/o Keybank Real Estate Capital         c/o Keybank Real Estate Capital
11501 Outlook Street, Suite 300         11501 Outlook Street, Suite 300
Attn: Stephen J. Friedman               Attn: Timothy R. Gruenenfelder
Overland Park, KS 66211-1807            Overland Park, KS 66211-1807
